                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at LEXINGTON


UNITED STATES OF AMERICA,           )
                                    )
     Plaintiff,                     )                Case No.
                                    )           5:10-CR-078-12-JMH
v.                                  )
                                    )           MEMORANDUM OPINION
DEMARCUS HAMILTON JONES,            )                AND ORDER
                                    )
     Defendant.                     )

                             ***
     On November 27, 2018, federal prisoner Demarcus Hamilton

Jones, proceeding pro se, filed a renewed Motion to Reduce Sentence

pursuant to 18 U.S.C. § 3582(c)(2).        [DE 848].    Jones claims that

he is entitled to relief based on the recent decision of the United

States Supreme Court in Hughes v. United States, 138 S. Ct. 1765

(2018).   But here, Hughes is inapplicable because Jones was not

sentenced pursuant to a Type-C plea agreement under Federal Rule

of Criminal Procedure 11(c)(1)(C).         Additionally, the Court has

already   granted   Jones   a   sentence    reduction    under   the   Fair

Sentencing Act of 2010 and the sentencing reforms passed in the

First Step Act of 2018 do not grant Jones additional relief in the

form of a sentence reduction.      As a result, Jones’s Motion for a

Reduction of Sentence [DE 848] is DENIED.

                       I.   Procedural History

     On November 18, 2010, Jones pleaded guilty to count two,

conspiracy to distribute five grams or more of a mixture containing

                                    1
 
a detectable amount of cocaine base, and count twenty, distribution

of a mixture or substance containing a detectable amount of cocaine

base, of the second superseding indictment.    [DE 317, Minute Entry

for Rearraignment; see DE 243, Second Superseding Indictment].

     In the presentence report prepared for Jones’s sentencing,

Jones was classified as a career offender within the meaning of

U.S.S.G. § 4B1.1.   [DE 729, Presentence Report at 17, Pg ID 2276].

Based upon a total offense level of 34 and a criminal history

category of VI due to his career offender status, Jones’s initial

guideline range was 262 to 327 months of incarceration.     [Id. at

23, Pg ID 2282].

     On February 18, 2011, Jones was sentenced to a term of 262

months imprisonment on each count to be served concurrently.    [DE

450, Judgment Upon a Plea of Guilty at 2, Pg ID 1020].      Jones’s

conviction and sentence was affirmed on direct appeal.    See United

States v. Jones, 489 F. App’x 57 (6th Cir. 2012).

     Subsequently, on March 28, 2014, the Court reduced Jones’s

sentence from 262 months to 235 months of imprisonment.    [DE 714,

Order; see also DE 713, Order at 3-4, Pg ID 2172-73].     The Court

acknowledged that the sentencing reforms in the Fair Sentencing

Act of 2010 applied to Jones’s case based on the ruling in Dorsey

v. United States, 132 S. Ct. 2321 (2012).     As such, the reduction

of Jones’s statutory mandatory maximum penalty as to count two and

an adjustment for acceptance of responsibility lowered the total

                                 2
 
offense level from 34 to 31.          [DE 713 at 3, Pg ID 2172].             Still,

the Court noted that Jones’s statutory penalties as to count twenty

had not changed because Jones’s “sentence was based upon his status

as a career offender within the meaning of U.S.S.G. § 4B1.1, not

based on the statutory mandatory minimums amended by the FSA.

[Id.].    Ultimately, based on a total offense level of 31 and a

criminal history category of VI, Jones’s guideline range for

imprisonment was reduced to 188 to 235 months.                   [Id.].

     Now,    Jones   moves    the    Court     for    an    additional      sentence

reduction, arguing that Hughes v. United States entitles him to

relief.      [See DE 848].          The United States has responded in

opposition [DE 851] and Jones has replied [DE 852], making this

matter ripe for review.

                               II.    Analysis

      Jones argues that he is entitled to a reduction of sentence

based on the Supreme Court’s recent decision in Hughes v. United

States.     But here, the Hughes decision is inapplicable to Jones’s

case and Jones has already been granted a sentence reduction under

Amendment    750.    As   a   result,       Jones    is    not   entitled    to   any

additional reduction of his sentence.

     In Hughes, the Supreme Court considered whether a defendant

may seek relief under § 3582(c)(2) if he or she entered a plea

agreement specifying a particular sentence pursuant to Federal

Rule of Criminal Procedure 11(c)(1)(C).                   Hughes, 138 S. Ct. at

                                        3
 
1773. The Court explained, “[i]n a Type–C agreement the Government

and a defendant ‘agree that a specific sentence or sentencing range

is the appropriate disposition of the case, or that a particular

provision of the Sentencing Guidelines, or policy statement, or

sentencing     factor   does    or   does    not   apply,’   and   ‘such   a

recommendation or request binds the court once the court accepts

the plea agreement.’”     Id. (quoting Fed. R. Crim. P. 11(c)(1)(C)).

Ultimately, the Supreme Court held that the defendant was entitled

to   relief   because   the    sentencing    court   accepted   the   Type-C

agreement after concluding the sentence was compatible with the

sentencing guidelines, which were subsequently lowered by the

Sentencing Commission.        Id. at 1778.

      But here, the Hughes decision is inapplicable because Jones

was not sentenced pursuant to a Type-C plea agreement.                Jones

pleaded guilty under a plea agreement pursuant to Federal Rule of

Criminal Procedure 11(c)(1)(B) [See DE 319, Plea Agreement], which

states that the “government will . . . (b) recommend, or agree not

to oppose the defendant’s request, that a particular sentence or

sentencing range is appropriate . . . .”               Fed. R. Crim. P.

11(c)(1)(B).    In contrast, the Hughes decision only addressed the

narrow question of whether a defendant may seek relief under

§ 3582(c)(2) if they pleaded guilty pursuant to an 11(c)(1)(C)

agreement that specified a specific sentence or sentencing range.

See Hughes, 138 S. Ct. at 1773. As a result, Hughes is inapplicable

                                      4
 
to Jones’s sentence and does not provide a legal basis for a

sentence reduction here.

     Furthermore, even if Hughes was applicable to this case, Jones

does not appear to be entitled to further relief because his

current sentence falls within the guidelines range.      Previously,

the Court explained that Amendment 750 of the United States

Sentencing Guidelines, which lowered the base offense level crack-

cocaine offenses and was made retroactive as of November 1, 2011,

entitled Jones to a reduction in his base offense level.    [DE 713

at 1-3, Pg ID 2170-72].    As a result, Jones’s base offense level

was 34, which was adjusted for acceptance of responsibility, for

a total base offense level of 31.     But Jones’s status as a career

offender means that he has a criminal history category of VI.

Based on the sentencing guidelines, a base offense level of 31 and

a criminal history category of VI carries a guideline range of

imprisonment of 188-235 months.   U.S.S.G. ch. 5, pt. A (sentencing

table).   Ultimately, Jones’s status as a career offender is a

relevant part of the guideline calculation and his 235-month term

of imprisonment is within the applicable guidelines sentencing

range.

     Finally, the Court is aware of the recent passage of the First

Step Act of 2018, Pub. L. No. 115-391.      The Act was signed into

law on December 21, 2018, after the Motion to Reduce and Response

were filed in this matter.    Still, while the First Step Act may

                                  5
 
affect the calculation of Jones’s good time credit while in prison,

it does not appear that the Act’s sentencing reform provisions

provide any relief to Jones.         Essentially, the sentencing reforms

in Title IV, Section 404 of the First Step Act make the reforms

enacted by the Fair Sentencing Act of 2010 retroactive.               But here,

the   Court   has   already    granted      Jones   relief    under   the   Fair

Sentencing Act of 2010.       [DE 713].      Thus, the First Step Act does

not appear to provide a legal basis for a further reduction of

Jones’s sentence.

                              III.    Conclusion

      Ultimately,    the   decision    in    Hughes   v.     United   States   is

inapplicable in this case and does not provide any additional

sentencing relief for Jones.          Furthermore, the Court has already

granted sentencing relief based on the sentencing reforms in the

Fair Sentencing Act of 2010.             Finally, because the court has

already granted Jones relief under the Fair Sentencing Act, recent

sentencing reforms in the First Step Act of 2018 do not entitle

Jones to any further sentence reduction.                   Accordingly, IT IS

ORDERED that Jones’s renewed Motion to Reduce Sentence [DE 848] is

DENIED.

      This the 15th day of January, 2019.




                                       6
 
    7
 
